DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
This Office Action is in response to applicant’s arguments filed on 8/31/22.  Claims 3-5, 7-8, 17 have been cancelled.  Claims 1-2, 6, 9-16, 18-21 are pending.  Claim 1 has been amended.  Claims 1-2, 6, 9-16, 18-21 are examined herein.
Due to the claim amendments in Application No. 17/165,897, the corresponding obviousness double patenting rejection is now moot, therefore hereby withdrawn.
Applicant’s arguments with respect to the remaining rejections have been fully considered but found not persuasive.  The obviousness double patenting rejection over Application No. 16/999,305 (now US Patent 11,278,512 B2) and the 103 rejection of the last Office Action are maintained for reasons of record and modified below due to the claim amendments.  
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-2, 6, 9-10, 13-16, 20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,278,512 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims recite a method of treating mild cognitive impairment in a subject by administering L-serine.
The limitations regarding “memory or learning ability is enhanced in the subject compared to an amount of memory or learning ability prior to administration of the L-serine” and “concentration of glucose in the central nervous system” are inherent because they are drawn to mechanism of action that will necessarily occur in the body when the same claimed patient population is administered the same claimed active agent.  See below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 6, 9-10, 12-16, 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Rodgers et al. (WO 2013/078395, of record) in view of Gregory et al. (US Patent Application 2008/0171736, of record).  
The instant claims are directed to a method of treating Mild Cognitive Impairment in a subject by administering a composition comprising L-serine.  
Rodgers et al. teach a method of stabilizing, reducing, or inhibiting the progression of a neurological disease in a subject by administering L-serine, a precursor, derivative, or conjugate thereof (claim 4), wherein the disease is cognitive deficiency (claim 11), such as short or long term memory loss, difficulty concentrating or completing familiar or routine tasks, space and time confusion, vision, color, or sign recognition loss, deterioration in cognition/mental capabilities, and difficulty in thinking (claim 13).  Amounts of 1-10, 10-25, 25-50, 50-100 mg/day (claim 25) or 10-25, 750-1000 mg/kg body weight per day (claim 27) as well as for a duration of 1 week to 12 months (claim 22-24) are taught.  Formulations, such as tablets and capsules are taught (paragraph 0076).  Subjects are taught to be humans including adults and children (paragraph 0064).  It is noted that Rodgers et al. encompass all forms of L-serine, which include free L-serine having a purity of at least 95% since there is no mention of impurities or things of that nature.
The limitations regarding “memory or learning ability is enhanced in the subject compared to an amount of memory or learning ability prior to administration of the L-serine” and “regulating or increasing glucose levels in the central nervous system” and “concentration of glucose” are inherent because they are drawn to mechanism of action that will necessarily occur when the same claimed patient population is administered the same claimed active agent.  
Rodgers et al. teach as discussed above, however, fail to specifically disclose Mild Cognitive Impairment.
Gregory et al. teaches that Mild Cognitive Impairment is a form of memory loss that may represent the early stages of Alzheimer’s Disease (paragraph 0003).
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have administered L-serine, as taught by Rodgers et al., in the method of treating Mild Cognitive Impairment in a person in need thereof, as taught by Gregory et al.
A person of ordinary skill in the art would have been motivated to administer L-serine to treat Mild Cognitive Impairment because Rodgers et al. teaches that L-serine is useful for treating various cognitive deficiencies, such as short or long term memory loss.  Since Gregory et al. teaches that the main symptom of Mild Cognitive Impairment is memory loss, one of ordinary skill in the art would have had a reasonable expectation of success in treating memory loss in a patient with Mild Cognitive Impairment by administering L-serine.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Rodgers et al. (WO 2013/078395, of record) and Gregory et al. (US Patent Application 2008/0171736, of record) as applied to claims 1-2, 6, 9-10, 12-16, 18-21.
The instant claims are directed to a method of treating Mild Cognitive Impairment in a subject by administering a composition comprising L-serine.  
Rodgers and Gregory et al. teach as discussed above, however, fail to specifically disclose post-menopausal woman over the age of 60.
It would have been prima facie obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have administered L-serine to a post-menopausal woman over the age of 60 for treating Mild Cognitive Impairment.
A person of ordinary skill in the art would have been motivated to do this because Rodgers et al. teaches, in general, treating memory loss, such as vision, color, or sign recognition loss by administering in adults by administering L-serine.  One of ordinary skill in the art would know that isolated memory loss is the major symptom of Mild Cognitive Impairment, as taught by Gregory et al.  Further, since human adults are targeted for treatment, it would be expected to include the specific patient population of post-menopausal woman over the age of 60, especially since the elderly are most susceptible to cognitive decline.


Response to Arguments
	Applicant argues that Rodgers does not disclose or suggest treating MCI, nor does Gregory disclose or suggest administration of L-serine.
	This is not persuasive because Applicant is essentially arguing what each reference lacks in teaching when the rejection is made over a combination of references that teaches every limitation in the claims.  Applicant is reminded that the rejection is not a 102 anticipatory rejection over a single reference, but a 103 obviousness rejection made over two references.
	In response to applicant’s arguments against the references, one cannot show nonobviousness by attacking references individually where the rejections are based on the combination of references.  See In re Keller, 642 F. 2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F. 2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Applicant argues that there is no guidance in the cited prior art for a subject having a concentration of glucose in their CNS or CSF of less than 45 mg/dL, nor is there guidance with respect to the claimed increase in glucose levels by at least 20% or to an amount of at least 55 mg/dL after administration of L-serine.
	This is not persuasive because these limitations are inherent to the claimed patient population and the mechanism of action of L-serine.  In the instant specification in paragraph 0030, it is stated for the record that the normal level of glucose in CSF of a healthy human subject is in the range of 45-80 mg/dL.  By definition, an unhealthy human subject would have an abnormal glucose level of less than this range or less than 45 mg/dL.  Furthermore, since the cited prior art teaches the same active agent (L-serine) being administered to the same patient population (MCI patients), the claimed increase in glucose levels will obviously occur in vivo since this is drawn to a mechanism of action.
	Applicant’s arguments herein are related to the mechanism of action of an agent in the treatment.  Note that the mechanism of action of an agent in the treatment, by itself, does not have a bearing on the patentability of the invention if the method steps are already known even though applicant has proposed or claimed the mechanism.  Applicant’s recitation of a new mechanism of action for the prior art method will not, by itself, distinguish the instant claims over the prior art teaching the same or nearly the same method steps.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong S. Chong whose telephone number is (571)-272-8513.  The examiner can normally be reached Monday to Friday: 9 am to 5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, can be reached at (571)-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/Yong S. Chong/Primary Examiner, Art Unit 1627